 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
       v.                          )          1:13cr28-MHT
                                   )               (WO)
BLAKE RONNIE ENFINGER              )

                                ORDER

       In    light   of   the   proceedings        in       open    court    on

November 5, 2019, it is ORDERED as follows:

       (1)    Defendant    Blake       Ronnie   Enfinger is            adjudged

guilty of charged violations one and two in the amended

revocation petition (doc. no. 192).

       (2) Sentencing is continued to December 5, 2019, at

10:00 a.m., in the Frank M. Johnson Jr. United States

Courthouse Complex, Courtroom 2FMJ, One Church Street,

Montgomery, Alabama.

       (3) In the meantime, defense counsel is allowed to

have        defendant     Enfinger       undergo        a     comprehensive

mental-health        evaluation      (including,        but      not    limited

to, a drug-abuse assessment) and is to file the results

of   the     evaluation    with    the    court    by       no     later   than
November 29, 2019.          Defense counsel is also to file

with    the   court,   by   November   29,   2019,   a   proposed

treatment plan for defendant Enfinger.

       DONE, this the 6th day of November, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
